 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 365 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of April 28, 2009, providing for consideration or disposition of a conference report to accompany the concurrent resolution (S. Con. Res. 13) setting forth the congressional budget for the United States Government for fiscal year 2010, revising the appropriate budgetary levels for fiscal year 2009, and setting forth the appropriate budgetary levels for fiscal years 2011 through 2014. 
 
Lorraine C. Miller,Clerk.
